Title: From George Washington to Robert Lewis, 15 October 1791
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount-Vernon, October 15th 1791.

Enclosed is a letter for Mr Muse, requesting him to put my papers into your hands, and to give you such information with

respect to the business, as is necessary to bring you acquainted with the present state of it—After you have read the letter, and noticed the contents, seal and deliver it to him.
Receive from Mr Muse all the blank leases with which I have furnished him, as well as those which have been filled up and executed—It will be indispensably necessary for you to get the precise state of the rents, which are due on each tenement—the ability of the tenants, and the prospect of receiving the rents. Make yourself Master also of the disputes—if any there be—to which the Tenements are subject.
From long experience I have laid it down as an unerring maxim that to exact rents with punctuality is not only the right of the Landlord, but that it is also for the benefit of the Tenant, that it should be so—unless by uncontroulable events, and providential strokes the latter is rendered unable to pay them—in such cases he should not only meet with indulgence, but, in some instances with a remittal of the rent. But, in the ordinary course of these transactions, the rents ought to be collected with the most rigid exactness, especially from my Tenants who do not, for most of the farms, pay a fourth of what the tenements would let for if they were now in my possession—If it is found difficult for a Tenant to pay one rent, it is more difficult for him to pay two—when three are due he despairs, or cares little about them—and if it runs to a greater number it is highly [probable] that to avoid paying any he leaves you the bag to hold. For these reasons, except under the circumstances before mentioned, it is my desire that you will give all the Tenants timely notice that you will give no indulgences beyond those allowed by the covenants in the leases—If they find you strict, they will be punctual—if otherwise, your trouble will be quadrupled, and I can have no dependence upon my rents which are now my principal support, since by the diligence of Mr Muse the Tenants are brought into a proper way of thinking and acting respecting them; and my crops are almost continually failing me.
As there have been many transfers, and some without any privity of mine, altho’ it is contrary to a covenant in the Leases, it is a matter which will claim your particular attention—and, as I have already observed, as the leases of old date are given for less than one fourth of their present value, it is my particular request that you will endeavor to investigate, with great accuracy, and

inform me of the result what lives still remain in each lease throwing the proof (unless you are advised by able Counsel that it cannot be done) where the Lessees are not to be produced, upon the Tenant to shew that they are actually in existence.
As all the rents become due on or before the first day of January in every year, and distrainable at the expiration of a certain number of days thereafter I shall expect that in some short and reasonable time after the days of grace expire the amount of your collection will be paid into the hands of Major Geo: A. Washington, my present Attorney, or whosoever hereafter may have the superintendence of my business in this State during my absence in the service of the public.
Although I flatter myself there is no occasion for the admonition, yet I will accompany this appointment with suggesting to you, that business is rarely well executed that is not diligently pursued—and that the same consequences of neglect will happen to you that would to any idle, inattentive, or defective Collector; if any of these should appear in your conduct—and the more so as it is owing to the attentive and close watchings of Muse that this resource has been productive and useful to me, and that many rents have been recovered, which appeared to be desperate, by his activity and perseverance.
If they are admitted in the first instances, you will have a thousand pleas to forbearance; but considering the low and easy rents, at which my Tenants stand, I know of none which ought to be admitted except losses by fire—by storms—or such droughts, as are apparent and well attested; for bad crops proceeding from idleness, may, and will be a constant plea as they ought to be inadmissable.
It is of essential consequence that you should examine accurately whether the covenants in the leases, with respect to the buildings to be erected—Orchards to be planted—meadows to be made—and woods to be preserved, have been complied with.
These were important objects with me at the time the leases were granted—and are so still—well knowing how much they would contribute to enhance the value of the lots at the expiration of the term for which the leases were given. My best wishes attend Mrs Lewis and yourself and I remain Your affectionate Uncle.

G. Washington.



P.S. If, as I have heard, you should not conceive the collection of my rents to be an object sufficient to engage your attention, the letter for Mr Muse is not to be given to him.


G.W.
